DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “The organic electronic element of claim 6” but claim 6 is directed to an electronic device. Claim 7 should be amended to recite “The electronic device of claim 6”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367654 A1 to Kim et al.
Regarding claim 1, Kim et al. discloses an OLED having the configuration of anode/HIL/HTL/EML/ETL/EIL/cathode wherein the ETL comprises the following compound (see the abstract):

    PNG
    media_image1.png
    203
    256
    media_image1.png
    Greyscale

which is typified by such species as


    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
.
This compound differs from the compounds N-87 and N-91 only in the bonding site of the external naphthyl group, i.e., they are positional isomers:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

versus

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   and  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
Nevertheless, given the fact that Kim et al. does not place any restrictions on the attachment site of the naphthyl substituent, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art compound 223 to obtain its positional isomers, such as the claimed compounds N-87 and N-91, without any difficulty or expectation of criticality.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367654 A1 to Kim et al. in view of US 2015/0303379 A1 to Bumsung Lee et al.
Regarding claim 2, Kim et al. discloses a similar device as explained above. While Kim et al. teaches a buffer layer between the EML and the HTL to “compensate for an optical resonance distance of light based on the wavelength of light emitted from the EML” [0083], it fails to teach an emission auxiliary layer. On this issue, Bumsung Lee et al. discloses an OLED comprising a buffer layer and an emission auxiliary layer between an EML and a HTL, wherein the emission auxiliary layer is designed to have a high T1 value and a HOMO energy level that prevent the migration of the excitons from the EML to the HTL and thereby improve the color purity, efficiency and lifespan of the device [0012-0014]. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the device disclosed by Kim et al. by adding an emission auxiliary layer between the EML and the HTL, wherein the emission auxiliary layer has a high T1 value and a HOMO energy level between those of the EML and the HTL so as to improve the color purity, efficiency and lifetime of the device. Claims 2-3 are therefore unpatentable. The features of claims 6 and 7 are disclosed by Kim et al. in paragraph [0013].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367654 A1 to Kim et al. in view of US 2015/0303379 A1 to Bumsung Lee et al. as applied to claim 2 above, and further in view of US 2016/0133674 A1 to Changmin Lee et al.
Kim et al. fails to teach the light efficiency enhancing layer. However, Changmin Lee et al. discloses an OLED having a capping layer disposed on the outer surface of the cathode and having a thickness that enables resonance of the light emitted from the EML (see figure 6),

    PNG
    media_image6.png
    511
    938
    media_image6.png
    Greyscale

The resonance improves the efficiency of the device. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the device disclosed by Kim et al. by adding a capping layer on the outer surface of the cathode and having an appropriate thickness to enable resonance of the light emitted from the EML and thereby improve the efficiency of the device. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim et al. teaches the use of the triazine compound in the electron transport layer, not in the emitting layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762